Brown, A.C.J.
(concurring) — I do not feel “constrained” as does the majority to affirm. Further, I do not agree that RCW 39.30.060 “certainly implies that a successful prime contractor is expected to utilize the subcontractor listed on its bid proposal.” Majority Opinion at 95. Careful contract*98ing by the parties, including the public works owner, avoids disputes like this.
The law and its application to these facts are clear. Notably, the law provided that subcontractors submitting bids at less than 10 percent of the total are excluded outright from any protection. Former RCW 39.30.060 (1995). In my view, distinctions like this are best left to the Legislature where policy making is accomplished. Our function is to administer the law as written. As written, we must affirm. Therefore, I concur.
Review denied at 145 Wn.2d 1012 (2001).